ORDER
PER CURIAM.
On August 27,1997, the appellant, through counsel, filed an unopposed motion for expedited consideration of his appeal pursuant to Rule 47(a) of the Court’s Rules of Practice and Procedure (Rules). As grounds for the motion, the appellant states that he is over 80 years old, that he continues to suffer residual effects — including arthritis and gastrointestinal disorders — of wounds incurred in World War II, and that he suffers from non-service-eonnected conditions, some of which relate to his advanced age. He states that the claim presently on appeal has been pending in one form or another since 1945 and that he “fears that given his age and declining health he may become incompetent or decease before his claim is finally resolved”.
Rule 47(a) provides: “On motion of a party for good cause shown ..., the Court may order that any matter before the Court be expedited.” Although the Court is sympathetic to the appellant’s motion and his situation, the Court notes that the appellant has not submitted any medical documentation supporting his motion; moreover, there is no indication in his motion that his present condition is of any greater seriousness than that of other World War II veterans whose claims are pending before the Court.
On consideration of the foregoing, it is
ORDERED that the appellant’s motion for expedited consideration pursuant to Rule 47(a) is denied without prejudice to his filing a renewed motion accompanied by medical documentation supporting good cause for this Court to grant expedited review.